Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 1 of 32




                        EXHIBIT A
     Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 2 of 32
Filing # 106039434 E-Filed 04/08/2020 05:24:50 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.            CASE STYLE
                                          IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                           IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                                           Case No.:
                                                                           Judge:
  Claudia Plazas
   Plaintiff
                    vs.
  Telemundo Network Group LLC
  Defendant



      II.            AMOUNT OF CLAIM
                     Please indicate the estimated amount of the claim rounded to the nearest dollar $250,000

       III.          TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                     most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                     category and subcategory lines.

                                                                                     0     Malpractice — other professional
               ❑  Condominium                                                    IZI Other
               ❑  Contracts and indebtedness                                         El    Antitrust/Trade Regulation
               ❑  Eminent domain                                                     0     Business Transaction
               0  Auto negligence                                                    El    Circuit Civil - Not Applicable
               El Negligence — other                                                 El    Constitutional challenge-statute or ordinance
                 ❑    Business governance                                            0     Constitutional challenge-proposed amendment
                 ❑    Business torts                                                 El    Corporate Trusts
                 ❑    Environmental/Toxic tort                                             Discrimination-employment or other
                 El   Third party indemnification                                    El    Insurance claims
                 ❑    Construction defect                                            El    Intellectual property
                 ❑    Mass tort                                                      0     Libel/Slander
                 El Negligent security                                               El    Shareholder derivative action
                 ❑    Nursing home negligence                                        0     Securities litigation
                 El   Premises liability — commercial                                El    Trade secrets
                 ❑    Premises liability — residential                               El    Trust litigation
              O Products liability
              El Real Property/Mortgage foreclosure                              ❑ County Civil
                 ❑    Commercial foreclosure                                      El    Small Claims up to $8,000
                 ❑    Homestead    residential foreclosure                        El    Civil
                 ❑    Non-homestead residential foreclosure                       0     Replevins
                 El   Other real property actions                                 0     Evictions
              El Professional malpractice                                         El    Other civil (non-monetary)
                 El   Malpractice — business
                 El   Malpractice — medical
  Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 3 of 32



                                                   COMPLEX BUSINESS COURT

           This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
           Administrative Order. Yes 0 No El


    IV.       REMEDIES SOUGHT (check all that apply):
               I.1 Monetary;
               El Non-monetary declaratory or injunctive relief;
               @ Punitive

    V.        NUMBER OF CAUSES OF ACTION:
                (Specify)


              9

    VI.       IS THIS CASE A CLASS ACTION LAWSUIT?
               El Yes
               0 No

    VII.      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
               Ci. No
               L=1 Yes — If "yes" list all related cases by name, case number and court:




    VIII.     IS JURY TRIAL DEMANDED IN COMPLAINT?
               El Yes
               0 No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:   s/ Nathaly Saavedra
          Attorney or party
FL Bar No.: 118315
          (Bar number, if attorney)
            Nathaly Saavedra
           (Type or print name)
     Date: 04/08/2020
     Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 4 of 32
Filing # 106039434 E-Filed 04/08/2020 05:24:50 PM


                                                                 IN THE CIRCUIT COURT OF THE
                                                                 11TH JUDICIAL CIRCUIT IN AND FOR
                                                                 MIAMI-DADE COUNTY, FLORIDA

        CLAUDIA PLAZAS ROCHA,
        on behalf of herself and all others
        similarly situated

                   Plaintiff,

        vs.                                                      Case No.

        TELEMUNDO NETWORK GROUP LLC

                   Defendant.


                                                  COMPLAINT
                                         [OPT IN PURSUANT TO § 216(b)]

              COMES NOW Plaintiff, CLAUDIA PLAZAS ROCHA ("Plaintiff'), on behalf of herself and

        other similarly situated individuals, by and through the undersigned counsel, and hereby sues

        Defendant, TELEMUNDO NETWORK GROUP LLC ("Defendant"), and alleges as follows:

        1. This is an action for declaratory and injunctive relief and damages pursuant to the Equal Pay

              Act of 1963, 29 U.S.C. § 206(d), et seq. to redress injuries resulting from Defendant's unlawful

              treatment of Plaintiff.

        2. Plaintiff, individually, also has claims for discrimination violation under Title VII of the

              Civil Rights Act of 1964 as amended ("Title VII") and the Florida Civil Rights Act of 1992,

              Florida Statutes, Chapter 760, et seq. ("FCRA").

        3. At all times material hereto, Plaintiff was a resident of Miami-Dade County, Florida.

        4. Plaintiff was an employee covered by Title VII and FCRA in that she was subjected to

              negative, disparate treatment by her employer based on her race, national origin, sex and/or in

              retaliation of her complaints of disparate treatment.



                                                           1
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 5 of 32




   5. Defendant has, at all times material hereto, employed 15 or more employees for each working

       day in each of twenty or more calendar weeks in the current or preceding year in accordance

       with Title VII and the FCRA (Fla. Stat. § 760.02(7)).

   6. Plaintiff alleges causes of action for violations of Title VII and the FCRA as a result of the

       adverse treatment to which Defendant subjected Plaintiff, including but not limited to,

       termination.

   7. Plaintiff filed a charge of employment discrimination with the Equal Employment Opportunity

       Commission ("EEOC") which was dually filed with the Florida Commission on Human

       Relations.

   8. Plaintiff received a Notice of Right to Sue and instituted suit timely.

   9. This Court has jurisdiction over Plaintiff's claims pursuant to 29 U.S.C. §206 et seq.

   10. Counts for EPA violations may be brought and maintained as an opt-in collective action

      pursuant to 29 U.S.C. § 216(b), for all claims asserted by the EPA similarly situated plaintiffs

      who opt-in to this action because the claims of the Plaintiffs are similar to the claims of the

       EPA opt-in Class.

   11. Plaintiffs and the EPA opt-in Class (a) are similarly situated in that (b) they were subjected to

      Defendant's common practice of gender based discrimination in failing to compensate female

      news digital producers on par with their male counterparts.

   12. All conditions precedent for the filing of this action before this Court have been previously

      met, including the exhaustion of all pertinent administrative procedures and remedies.

                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
   13. Plaintiff is a Colombian female and falls within a protected class under Title VII and the FCRA.

   14. This Court has jurisdiction over Plaintiff's claims pursuant to EPA, Title VII and the FCRA,

      to wit.

                                                    2
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 6 of 32




    15. Defendant tolerated and cultivated a work environment that discriminated against female news

       digital producers, to wit, female digital producers were subjected to unlawful disparate

       treatment, in that they got paid at a lower rate and were not awarded same opportunities than

       their male counterparts for equal work.

   16. Throughout Plaintiff's employment, Defendant paid male digital producers at a higher rate

       than the Plaintiff; the increased pay that Plaintiff's male counterparts received was not based

       on superior skills, effort, responsibility, or any other legitimate factor.

   17. Plaintiff's was compensated at a lower pay rate than her equal male counterparts who

       performed the same and/or similar duties under substantially similar conditions.

   18. At the beginning of her employment, Plaintiff worked at the direction of Martin Munoz Elena

       for approximately two months. Thereafter, Mr. Elena separated from employment with the

       Defendant.

   19. Prior to the arrival of the new supervisor, Maria Luisa Tabares, Plaintiff was the victim of

       harassment from supervisor, Bruno Garcia (Spain) (hereinafter "Garcia").

   20. Mr. Garcia made derogatory comments to Plaintiff in front of other co-workers embarrassing

       Plaintiff. For example, Mr. Garcia called Plaintiff a "fat eating chick" in front of others.

   21. Upon the arrival of Tabares, Plaintiff was subjected to further discrimination and disparate

       treatment. Specifically, Tabares would micromanage Plaintiff and her work and question

       Plaintiff but she ignored any concerns regarding assignments not being completed by

       Plaintiff's male counterpart Luis Hernandez.

   22. In September of 2019, Plaintiff met with Human Resources to complain about the disparate

      treatment and harassment she was being subjected to.

   23. Shortly after Plaintiff's complaints, her supervisor Tabares began to retaliate against Plaintiff.



                                                     3
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 7 of 32




   24. Plaintiff again complained to HR about the disparate treatment toward her. Luciana

       Nascimiento told Plaintiff that she was "making a soap opera" out of the situation.

   25. Tabares scrutinized Plaintiff's work by telling her that a "red flag" had been raised about

       Plaintiff to her. However, Tabares never addressed any performance concerns with Plaintiff.

   26. A few weeks after Plaintiff's complained to HR about the disparate, discriminatory and

       retaliatory treatment again, Plaintiff was terminated.

   27. Plaintiff was not given any reason for her termination.

   28. Upon information and belief, Luis Hernandez (male, Mexican) replaced Plaintiff.

   29. Defendant's justification(s) for its treatment of Plaintiff, if any, are a mere pretext for unlawful

       discrimination and/or retaliation.

   30. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiff's race,

       national origin, sex and/or complaints of discrimination were motivating factor(s) in the

       decision for the adverse employment actions.

                                               COUNT I
                                   Discrimination in Compensation
                              Equal Pay Act of 1963, 29 U.S.C. §206 et seq.

   31. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 30 of

       this complaint as if set out in full herein.

   32. This action is brought by Plaintiff and other similarly-situated individuals to recover back pay

      damages for Defendant's violation, as well as an additional amount as liquidated damages

      equal to the amount of back pay awarded, costs, and reasonable attorney's fees under the

      provisions of the EPA.

   33. Plaintiff belongs to a protected class; she is a female.




                                                      4
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 8 of 32




   34. Plaintiff job function, were and are the of equal skill, effort, and responsibility as the job

       functions of Defendant's male digital producer and they were performed under the same or

       similar conditions.


   35. Upon information and belief, during all relevant period, Plaintiff received wages lower that

       most if not all, of her male similarly situated co-workers while performing the same or

       substantially more work.


   36. Defendant violated the EPA in not paying Plaintiff and other similarly situated females on par

       with their male counterparts; Plaintiff is entitled to damages and equitable relief.


   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:


               A. Adjudge and decree that Defendant has violated the EPA and has done so willfully,

                   intentionally, and with reckless disregard for Plaintiff's rights.

               B. Award Plaintiff actual damages in the amount shown to be due, with interest; and

               C. Award Plaintiff an equal amount in double damages/ liquidated damages; and

               D. Award Plaintiff the cost of this action, together with reasonable attorney's fees;

                   and

               E. Grant Plaintiff such additional relief as the Court deems just and proper under the

                  circumstances.

                                              COUNT II
                             Sex Discrimination in Violation of the Title VII

   37. Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs 1

      through 30 above as if set out in full herein.

   38. Plaintiff is a female individual and is a member of a protected class under Title VII.

   39. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

                                                       5
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 9 of 32




       because of Plaintiff's sex/gender and subjected the Plaintiff to sex-based animosity.

   40. Such discrimination was based upon the Plaintiff's sex/gender in that Plaintiff would not have

       been the object of discrimination but for the fact that Plaintiff is a female.

   41. Defendant's conduct complained of herein was willful and in disregard of Plaintiff's protected

       rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

      sex/gender was unlawful but acted in reckless disregard of the law.

   42. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

      possessed the authority to affect the terms, conditions, and privileges of Plaintiff's employment

      with the Defendant.

   43. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

      and did so despite the knowledge of said employees engaging in discriminatory actions.

   44. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

      been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

   45. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

      representatives, and the Defendant's failure to make prompt remedial action to prevent

      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

      federal law.

   46. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

      malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

      Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

      law, to punish the Defendant for its actions and to deter it, and others, from such action in the

      future.

   47. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable



                                                     6
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 10 of 32




        damages as a result of Defendant's discriminatory practices unless and until this Honorable

        Court grants relief.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
           A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

               intentionally, and with reckless disregard for Plaintiff's rights;

           B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

               employment practices described herein;

           C. Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;

           D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

               full benefits Plaintiff would have had Plaintiff not been discriminated against by

               Defendant, or in lieu of reinstatement, award front pay;

           E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

           F. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.

                                               COUNT III
                               Sex Discrimination in Violation of the FCRA

    48. Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs 1

       through 30 above as if set out in full herein.

    49. Plaintiff is a female individual and is a member of a protected class under the FCRA.

    50. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

       because of Plaintiff's sex/gender and subjected the Plaintiff to sex-based animosity.

    51. Such discrimination was based upon the Plaintiff's sex/gender in that Plaintiff would not have


                                                        7
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 11 of 32




        been the object of discrimination but for the fact that Plaintiff is a female.

    52. Defendant's conduct complained of herein was willful and in disregard of Plaintiff's protected

        rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

        sex/gender was unlawful but acted in reckless disregard of the law.

    53. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

        possessed the authority to affect the terms, conditions, and privileges of Plaintiff's employment

       with the Defendant.

    54. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

       and did so despite the knowledge of said employees engaging in discriminatory actions.

    55. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

       been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

    56. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       the law.

    57. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

       malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

       law, to punish the Defendant for its actions and to deter it, and others, from such action in the

       future.

    58. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant's discriminatory practices unless and until this Honorable

       Court grants relief.



                                                      8
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 12 of 32




    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
           A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

               intentionally, and with reckless disregard for Plaintiff's rights;

           B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

               employment practices described herein;

           C. Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;

           D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

               full benefits Plaintiff would have had Plaintiff not been discriminated against by

               Defendant, or in lieu of reinstatement, award front pay;

           E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

           F. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.

                                             COUNT IV
                               Race Discrimination in Violation the FCRA

    59. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-30 of this

       complaint as if set out in full herein.

    60. Plaintiff is a member of a protected class under the FCRA.

   61. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

       because of Plaintiff's race and subjected the Plaintiff to animosity based on her race.

   62. Such discrimination was based upon the Plaintiff's race in that Plaintiff would not have been

       the object of discrimination but for the fact that Plaintiff is Latin.

   63. Defendant's conduct complained of herein was willful and in disregard of Plaintiff's protected


                                                      9
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 13 of 32




        rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

        race was unlawful but acted in reckless disregard of the law.

    64. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

       possessed the authority to affect the terms, conditions, and privileges of Plaintiff's employment

       with the Defendant.

    65. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

       and did so despite the knowledge of said employees engaging in discriminatory actions.

    66. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

       been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

    67. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       state law.

    68. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

       malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to state law,

       to punish the Defendant for its actions and to deter it, and others, from such action in the future.

    69. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant's discriminatory practices unless and until this Honorable

       Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
       A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

           intentionally, and with reckless disregard for Plaintiff's rights;

       B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

                                                     10
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 14 of 32




           adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

           employment practices described herein;

       C. Enter an award against Defendant and award Plaintiff compensatory damages for mental

           anguish, personal suffering, and loss of enjoyment of life;

       D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full

           benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant, or

           in lieu of reinstatement, award front pay;

       E. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

       F. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                             COUNT V
                       Discrimination Based on Race in in Violation of Title VII


    70. Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges as

       set forth herein paragraphs 1-30 of this complaint as if set out in full herein.

    71. At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

       1964 [42 U.S.C. 2000 e-2 (a)], which states, "It shall be an unlawful employment practice for

       an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to

       discriminate against any individual with respect to his compensation, terms, conditions, or

       privileges of employment, because of such individual's race, color, religion, sex, or

       national origin; or (2) to limit, segregate, or classify his employees or applicants for

       employment in any way which would deprive or tend to deprive any individual of

       employment opportunities or otherwise adversely affect his status as an employee,

       because of such individual's race, color, religion, sex, or national origin."

   72. Defendant's decision to discriminate against Plaintiff was because of Plaintiff's race.

                                                    11
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 15 of 32




    73. The Plaintiff was subjected to disparate treatment in the work place, in that similarly

       situated, non-latina employees were allowed better work opportunities by not being subjected

       to unfair treatment.

    74. At the time of this treatment from employment, the Plaintiff did perform and excel at the

       performance of the essential functions assigned to her by Defendant.

    75. The Plaintiff was qualified for the position apart from her apparent race.

    76. The Plaintiff was discriminated against by her supervisor because she was latina.

    77. The Defendant is a sophisticated employer who has actual knowledge of the requirements of

       Title VII of the Civil Rights Act of 1964, as amended.

    78. The failure of Defendant to adhere to the mandates of the Act was willful and its

       violations of the provisions of the Act were willful.

    79. Defendant, through its practices and policies as an employer, willfully, and with malicious or

       reckless disregard of Plaintiff's federally protected rights, discriminated against Plaintiff

       on account of her race in violation of Act with respect to its decision to treat Plaintiff different

       from other employees.

    80. Plaintiff was fired by Defendant and Plaintiff's termination from employment was

       directly and proximately caused by the Defendant's unjustified discrimination against

       Plaintiff because of the fact that she was latina, in violation of the Act.

    81. As a direct and proximate result of the Defendant's intentional conduct, Plaintiff suffered

       serious economic losses as well as mental pain and suffering.

    82. Any alleged nondiscriminatory reason for the termination of Plaintiff's employment

       asserted by Defendant is a mere pretext for the actual reason for the termination from

       employment, Plaintiff's race.



                                                     12
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 16 of 32




    83. The Defendant's actions were malicious and were recklessly indifferent to the Plaintiff's

        rights protecting a person from discrimination due to their race. The discrimination on the

        basis of race constitutes unlawful discrimination.

     WHEREFORE, Plaintiff respectfully requests that this court order the following:
        A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all

            persons in active concert or participation with               it, from   engaging in any

           employment practice which discriminates on the basis of race

        B. Reinstate Plaintiff to the same position he held before the discriminatory personnel action,

           or to an equivalent position.

        C. Reinstate full fringe benefits and seniority rights to Plaintiff.

       D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

           benefits, including front pay, back pay with prejudgment interest and other remuneration

           for mental pain, anguish, pain and humiliation from employment termination due to

           discrimination.

       E. For a money judgment representing prejudgment interest.

       F. Award any other compensation allowed by law including punitive damages, attorney's

           fees and further demands a trial by jury on all issues so triable.


                                             COUNT VI
                         National Origin Discrimination in Violation the FCRA

    84. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-30 of this

       complaint as if set out in full herein.

    85. Plaintiff is a member of a protected class under the FCRA.

    86. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

       because of Plaintiff's national origin and subjected the Plaintiff to animosity based on her

                                                     13
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 17 of 32




        National Origin.

    87. Such discrimination was based upon the Plaintiff's national origin in that Plaintiff would not

        have been the object of discrimination but for the fact that Plaintiff is Colombian.

    88. Defendant's conduct complained of herein was willful and in disregard of Plaintiff's protected

        rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

        national origin was unlawful but acted in reckless disregard of the law.

    89. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

       possessed the authority to affect the terms, conditions, and privileges of Plaintiff's employment

       with the Defendant.

    90. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

       and did so despite the knowledge of said employees engaging in discriminatory actions.

    91. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights, has

       been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

    92. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       state law.

    93. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

       malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to state law,

       to punish the Defendant for its actions and to deter it, and others, from such action in the future.

   94. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant's discriminatory practices unless and until this Honorable



                                                     14
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 18 of 32




        Court grants relief.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
        A. Adjudge and decree that Defendant has violated FCRA, and has done so willfully,

           intentionally, and with reckless disregard for Plaintiff's rights;

        B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

           adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

           employment practices described herein;

        C. Enter an award against Defendant and award Plaintiff compensatory damages for mental

           anguish, personal suffering, and loss of enjoyment of life;

       D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the full

           benefits Plaintiff would have had Plaintiff not been discriminated against by Defendant, or

           in lieu of reinstatement, award front pay;

       E. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

       F. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                          COUNT VII
                 Discrimination Based on National Origin in in Violation of Title VII


    95. Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges as

       set forth herein paragraphs 1-30 of this complaint as if set out in full herein.

    96. At all times material hereto, the Defendant failed to comply with the Civil Rights Act of

       1964 [42 U.S.C. 2000 e-2 (a)], which states, "It shall be an unlawful employment practice for

       an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise to

       discriminate against any individual with respect to his compensation, terms, conditions, or

       privileges of employment, because of such individual's race, color, religion, sex, or

                                                    15
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 19 of 32




       national origin; or (2) to limit, segregate, or classify his employees or applicants for

       employment in any way which would deprive or tend to deprive any individual of

       employment opportunities or otherwise adversely affect his status as an employee,

       because of such individual's race, color, religion, sex, or national origin."

    97. Defendant's decision to discriminate against Plaintiff was because of Plaintiff's national

       origin .

    98. The Plaintiff was subjected to disparate treatment in the work place, in that similarly

       situated, non- Colombian employees were allowed better work opportunities by not being

       subjected to unfair treatment.

    99. At the time of this treatment from employment, the Plaintiff did perform and excel at the

       performance of the essential functions assigned to her by Defendant.

    100.   The Plaintiff was qualified for the position apart from her national origin.

    101.   The Defendant is a sophisticated employer who has actual knowledge of the requirements

       of Title VII of the Civil Rights Act of 1964, as amended.

    102.   The failure of Defendant to adhere to the mandates of the Act was willful and

       its violations of the provisions of the Act were willful.

    103.   Defendant, through its practices and policies as an employer, willfully, and with malicious

       or reckless disregard of Plaintiff's federally protected rights, discriminated against

       Plaintiff on account of her color in violation of Act with respect to its decision to treat Plaintiff

       different from other employees.

    104.   Plaintiff was fired by Defendant and Plaintiff's termination from employment was

       directly and proximately caused by the Defendant's unjustified discrimination against

       Plaintiff because of the fact that she was Colombian, in violation of the Act.



                                                      16
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 20 of 32




    105.   As a direct and proximate result of the Defendant's intentional conduct, Plaintiff suffered

       serious economic losses as well as mental pain and suffering.

    106.   Any alleged nondiscriminatory reason for the termination of Plaintiff's employment

       asserted by Defendant is a mere pretext for the actual reason for the termination from

       employment, Plaintiff's national origin.

    107.   The Defendant's actions were malicious and were recklessly indifferent to the Plaintiff's

       rights protecting a person from discrimination due to their color. The discrimination on the

       basis of color constitutes unlawful discrimination.

     WHEREFORE, Plaintiff respectfully requests that this court order the following:
       A. Grant a permanent injunction enjoining Defendant its officers, successors, assigns, and all

           persons in active concert or participation with               it, from   engaging in any

           employment practice which discriminates on the basis of color.

       B. Reinstate Plaintiff to the same position he held before the discriminatory personnel action,

           or to an equivalent position.

       C. Reinstate full fringe benefits and seniority rights to Plaintiff.

       D. Order Defendant to make Plaintiff whole, by compensating Plaintiff for lost wages,

           benefits, including front pay, back pay with prejudgment interest and other remuneration

           for mental pain, anguish, pain and humiliation from employment termination due to

           discrimination.

       E. For a money judgment representing prejudgment interest.

       F. Award any other compensation allowed by law including punitive damages, attorney's

           fees and further demands a trial by jury on all issues so triable.




                                                     17
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 21 of 32




                                             COUNT VIII
                                 Retaliation in Violation of the FCRA
    108.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-30 of this

       complaint as if set out in full herein.

    109.   Plaintiff is a member of a protected class under the FCRA.

    110.   By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

       protected under the FCRA.

    111.   Defendant's conduct complained of herein was willful and in disregard of Plaintiff's

       protected rights. Defendant and its supervisory personnel were aware that discrimination on

       the basis of Plaintiff's sex, national origin and/or disability was unlawful but acted in reckless

       disregard of the law.

    112.   As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights,

       has been exposed to ridicule and embarrassment, and has suffered emotional distress and

       damage.

    113.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       state law.

    114.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

       with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

       law, to punish the Defendant for its actions and to deter it, and others, from such action in the

       future. Plaintiff has suffered and will continue to suffer both irreparable injury and

       compensable damages as a result of Defendant's discriminatory practices unless and until this



                                                     18
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 22 of 32




       Honorable Court grants relief.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
       A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

           intentionally, and with reckless disregard for Plaintiff's rights;

       B. Enter an award against Defendant and award Plaintiff compensatory damages for mental

           anguish, personal suffering, and loss of enjoyment of life;

       C. Require Defendant to place Plaintiff to the position of full time Patrol Officer at the rate

           of pay and with the full benefits Plaintiff would have had Plaintiff not been discriminated

           against by Defendant, or in lieu of reinstatement;

       D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

           Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                               COUNT IX
                                   Retaliation in Violation of Title VII

    115.   Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs 1-

       30 of this complaint as if set out in full herein.

    116.   Plaintiff is a member of a protected class under Title VII, to wit she complained of

       discriminatory treatment.

    117.   By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

       protected under the Title VII.

    118.   Defendant's conduct complained of herein was willful and in disregard of Plaintiff's

       protected rights. Defendant and its supervisory personnel were aware that discrimination on

       the basis of Plaintiff's national origin was unlawful but acted in reckless disregard of the law.

   119.    As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights,


                                                      19
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 23 of 32




       has been exposed to ridicule and embarrassment, and has suffered emotional distress and

       damage.

    120.   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

       representatives, and the Defendant's failure to make prompt remedial action to prevent

       continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

       federal law.

    121.   The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

       with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

       law, to punish the Defendant for its actions and to deter it, and others, from such action in the

       future.

    122.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of Defendant's discriminatory practices unless and until this Honorable

       Court grants relief.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
                 A. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,

                    intentionally, and with reckless disregard for Plaintiff's rights;

                 B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                    benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                    the unlawful employment practices described herein;

                 C. Enter an award against Defendant and award Plaintiff compensatory damages for

                    mental anguish, personal suffering, and loss of enjoyment of life;

                 D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

                    the full benefits Plaintiff would have had Plaintiff not been discriminated against

                                                      20
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 24 of 32




                    by Defendant, or in lieu of reinstatement, award front pay;

                E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

                    and

                F. Grant Plaintiff such additional relief as the Court deems just and proper under the

                    circumstances.




                                              JURY DEMAND


    Plaintiff demands trial by jury of all issues triable as of right by jury.


    Dated: April 8, 2020

                                                            Respectfully submitted,

                                                            /s/Nathaly Saavedra
                                                            Peter M. Hoogerwoerd, Esq.
                                                            Florida Bar No.: 188239
                                                            pmh@rgpattorneys.com
                                                            Nathaly Saavedra, Esq.
                                                            Florida Bar No.: 118315
                                                            ns@rgpattomeys.com
                                                            Daniel J. Bujan, Esq.
                                                            Fla. Bar No. 1017943
                                                            dbujan@rgpattorneys.com
                                                            REMER & GEORGES-PIERRE, PLLC
                                                            44 West Flagler Street, Suite 2200
                                                            Miami, FL 33130
                                                            Telephone: (305) 416-5000
                                                            Facsimile: (305) 416-5005




                                                      21
Filing Case 1:20-cv-23020-BB
       # 107099250             Document06:00:29
                     E-Filed 05/05/2020 1-2 Entered
                                                PM on FLSD Docket 07/22/2020 Page 25 of 32


                                                           IN THE CIRCUIT COURT OF THE
                                                           11TH JUDICIAL CIRCUIT IN AND FOR
                                                           MIAMI-DADE COUNTY, FLORIDA

                                                           Case No. 2020-008086-CA-01

        CLAUDIA PLAZAS ROCHA,
        on behalf of herself and all others
        similarly situated,

                 Plaintiff,

        vs.



        TELEMUNDO NETWORK GROUP, LLC

               Defendant.


                                        SUMMONS IN A CIVIL CASE

        TO: TELEMUNDO NETWORK GROUP, LLC through its Registered Agent:


                                      C T CORPORATION SYSTEM
                                      1200 SOUTH PINE ISLAND ROAD
                                      PLANTATION, FL 33324
        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY
                                      PETER MICHAEL HOOGERWOERD, ESQ.
                                      REMER & GEORGES-PIERRE, PLLC.
                                      44 WEST FLAGLER STREET
                                      SUITE 2200
                                      MIAMI, FL 33130


       an answer to the complaint which is herewith served upon you, within 20 days after service of this
       summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will
       be taken against you for the relief demanded in the complaint. You must also file your answer
       with the Clerk of this Court within a reasonable period of time after service.


                    5/8/202

       CLERK                                               DATE



       (BY) DEPUTY CLER
    Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 26 of 32
Filing # 110065432 E-Filed 07/10/2020 12:21:32 PM



                                                          IN THE CIRCUIT COURT, 11TH
                                                          JUDICIAL CIRCUIT IN AND FOR
                                                          MIAMI-DADE COUNTY, FLORIDA

                                                          CASE NO.: 2020-008086-CA-01

        CLAUDIA PLAZAS ROCHA,
        on behalf of herself and all others
        similarly situated

                Plaintiff,
        vs.

        TELEMUNDO NETWORK GROUP LLC,

                Defendant.


              DEFENDANT'S UNOPPOSED MOTION FOR 10-DAY EXTENSION OF TIME
                         TO RESPOND TO PLAINTIFF'S COMPLAINT

                Pursuant to Florida Rule of Civil Procedure 1.090, Defendant Telemundo Network Group

        LLC moves for a ten (10) day extension of time to serve its response to the Complaint filed by

        Plaintiff Claudia Plazas Rocha. In support thereof, Defendant states as follows:

                               I.      MOTION FOR EXTENSION OF TIME

                Plaintiff Claudia Plazas Rocha filed her Complaint in the above-styled lawsuit on or

        about April 8, 2020, alleging sex, race, and national origin discrimination and retaliation in

        violation of Title VII of the Civil Rights Act and the Florida Civil Rights Act. The Complaint

        also alleged violation of the Equal Pay Act, 29 U.S.C. §§ 206 et seq.

                Defendant was served with initial process on June 22, 2020.

                Defendant's responsive pleading to Plaintiff's Complaint is currently due on July 13,

        2020.
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 27 of 32




           Defense counsel was only recently assigned to represent Defendant in this matter. As a

    result, Defense counsel needs additional time in which to collect and review the information

    necessary to respond to the Complaint.

           Defense counsel and Plaintiff's counsel have conferred and have agreed to an extension

    of ten (10) days for Defendant to serve its response to Plaintiff's Complaint. With said

    extension, Defendant's response will be due on July 23, 2020.

           The undersigned counsel states that this extension of time is not made necessary due to

    neglect, nor is it for the purpose of delay. The undersigned further states that no party will be

    prejudiced by the Court granting this extension of time.

                             II.    CERTIFICATE OF CONFERENCE

           As stated above, undersigned counsel has conferred with counsel for Plaintiff, Peter M.

    Hoogerwoerd, Esquire, and Mr. Hoogerwoerd agreed to the requested extension.

                                    III.     RELIEF REQUESTED

            Based on the foregoing, Defendant moves the Court for an extension of ten (10) days in

    which to serve a responsive pleading in this case, making the deadline in which to respond to

    Plaintiff's Complaint July 23, 2020. A proposed Order is attached for the Court's convenience.




                                                    2
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 28 of 32




    Dated: July 10, 2020.



                                       Respectfully submitted,

                                       OGLETREE, DEAKINS, NASH,
                                       SMOAK & STEWART, P.C.
                                       9130 South Dadeland Blvd., Suite 1625
                                       Miami, Florida 33156
                                       Telephone: 305.374.0506
                                       Facsimile: 305.374.0456


                                       s/ Gregory R. Hawran
                                       Christopher P. Hammon
                                       Florida Bar No. 176753
                                       chris.hammon@ogletreedeakins.com
                                       Gregory R. Hawran
                                       Florida Bar No. 55989
                                       gregory.hawran@ogletreedeakins corn

                                       Counselfor Defendant, Telemundo Network
                                       Group LLC




                                       3
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 29 of 32




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 10, 2020, the foregoing document is being served this

    day on all counsel of record or pro se parties identified on the attached Service List in the

    manner specified.

                                                         s/ Gregory R. Hawran
                                                         Gregory R. Hawran




                                                     4
Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 30 of 32




                                        SERVICE LIST
                   Claudia Plazas Rocha v. Telemundo Network Group LLC
                 11th Judicial Circuit in andfor Miami-Dade County, Florida
                               CASE NO.: 2020-008086-CA-01

                                              Peter M. Hoogerwoerd, Esq.
                                              pmh@rgpattomeys.com
                                              Nathaly Saavedra, Esq.
                                              ns@rgpattorneys.com
                                              Daniel J. Bujan, Esq.
                                              dbujan@rgpattomeys.com
                                              REMER & GEORGES-PIERRE, PLLC
                                              44 West Flagler Street, Suite 2200
                                              Miami, FL 33130
                                              Telephone: 305.416.5000
                                              Facsimile: 305.416.5005

                                              Counselfor Plaintiff Claudia Plazas Rocha

                                              Method of Service: Florida E-Filing Portal


                                             Christopher P. Hammon
                                             chris.hammon@ogletreedeakins.com
                                             Gregory R. Hawran
                                             gregory.hawran@ogletreedeakins.com
                                             OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, P.C.
                                             9130 South Dadeland Blvd., Suite 1625
                                             Miami, Florida 33156
                                             Telephone: 305.374.0506
                                             Facsimile: 305.374.0456

                                              Counselfor Defendant, Telemundo Network
                                              Group LLC




                                                                                     43451240.1
    Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 31 of 32
Filing # 110097858 E-Filed 07/10/2020 05:58:25 PM



         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         CASE NO: 2020-008086-CA-01
         SECTION: CA23
         JUDGE: Barbara Areces

         Claudia Plazas
         Plaintiff(s)

         vs.

         Telemundo Network Group LLC
         Defendant(s)



                ORDER GRANTING DEFENDANT'S UNOPPOSED MOTION FOR 10-DAY
                 EXTENSION OF TIME TO RESPOND TO PLAINTIFF'S COMPLAINT




                 THIS CAUSE came before the Court upon Defendant's Unopposed Motion for 10-Day

         Extension of Time to Respond to Plaintiff's Complaint ("Unopposed Motion for Extension of

         Time"), upon due consideration, it is hereby


                ORDERED AND ADJUDGED that Defendant's Unopposed Motion for Extension of

         Time is GRANTED. Defendant shall have until July 23, 2020 to serve its response to the

         Complaint.

         DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 10th day of July,
         2020.


                                                                             -01      -2020 5:45 PIN,


                                                             2020-008086-CA-01 07-10-2020 5:45 PM
                                                                Hon. Barbara Areces

                                                                 CIRCUIT COURT JUDGE
                                                                 Electronically Signed


   Case No: 2020-008086-CA-01                                                                      Page 1 of 2
 Case 1:20-cv-23020-BB Document 1-2 Entered on FLSD Docket 07/22/2020 Page 32 of 32




        No Further Judicial Action Required on THIS MOTION

        CLERK TO RECLOSE CASE IF POST JUDGMENT



      Electronically Served:
      Daniel J Bujan, dbujan@rgpattorneys.com
      Daniel J Bujan, pmh@rgpattomeys.com
      Daniel J Bujan, pmhassistant@rgpattorneys.com
      Gregory R. Hawran, greg.hawran@ogletreedeakins.com
      Gregory R. Hawran, robert.borroto@ogletreedeakins.com
      Gregory R. Hawran, kelly.reyes@ogletreedeakins.com
      Millie Penichet, mpenichet@judll.flcourts.org
      Nathaly Saavedra, nathaly@peregonza.com
      Nathaly Saavedra, office@peregonza.com
      Peter M Hoogerwoerd, pmh@rgpattorneys.com
      Peter M Hoogerwoerd, pmhassistant@rgpattorneys.com
      Peter M Hoogerwoerd, ns@rgpattorneys.com
      Peter M. Hoogerwoerd, Esq., pmh@rgpattorneys.com
      Robert Borroto, robert.borroto@ogletree.com


      Physically Served:




Case No: 2020-008086-CA-01                                                 Page 2 of 2
